DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on July 20, 2022 has been entered. Claims 1 and 3-26 remain pending in the application. Claims 15-20 are withdrawn from consideration.
	With respect to the new grounds of rejection for claims 8-13 and 21-26, since claim 1 has been amended to include the subject matter of claim 2, and claims 8-13 and 21-26 depend from claim 1, the scope of claims 8-13 and 21-26 are different than the scope of the claims as provided in the set of claims filed April 22, 2022. Accordingly, the new grounds of rejection present in the current Office action are made due to the amendment to claim 1 and a Final Office action issued is proper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 3 depends from claim 2 which has been cancelled. It is not clear if claims 3-7 are therefore also cancelled, or if Applicant intended claim 3 to depend from claim 1. For the purposes of examination, the examiner is going to treat claim 3 as if it depended from claim 1.
By virtue of dependency claims 4-7 are also rejected.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8, 11-13, 21, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2018/132812 to Lenart et al., hereinafter referred to as Lenart (provided on by Applicant on the IDS filed August 31, 2021).
In reference to claim 1, Lenart discloses the claimed invention including:
A thermal regulating device (10), comprising: 
an insulated (22) envelope (14) configured to contain a thermal element (ice ) therein to reduce thermal transfer between the thermal element and the atmosphere;
the insulated envelope (14)  includes an outer liner (58/54 collectively comprise the outer liner) and an insulating material (22) disposed within the outer liner (58/54).
In reference to claim 3, Lenart discloses the claimed invention including:
an amount of the insulating material is selected to control temperature of the outer liner and/or rate of heat transfer to the thermal element. Note that the limitation of “selecting an amount of insulating material” is a step that could be performed entirely in the mind of the user who utilizes the ice pack for cooling. There is no positively cited structure except for there to be some thickness of insulation that would have some effect on the heat transfer rate. Since the absorbent material (22)  of Lenart provides some control of the heat transfer of the ice to the exterior, Lenart is considered to teach all of the structural elements claimed. 
In reference to claim 4, Lenart discloses the claimed invention including:
the liner (58/54) is a natural and/or synthetic material. Note that every material that exists is either natural or synthetic. Accordingly, the paper of Lenart is either natural or synthetic.
In reference to claim 5, Lenart discloses the claimed invention including:
the liner is a flexible (inferred from the disclosure of a paper bag) paper liner [0037].
In reference to claims 6 and 7, Lenart discloses the claimed invention including:
the insulating material is one or more of cellulose insulation, recycled cellulose insulation, plastic, PET, polystyrene (fluff pulp). See [0040] (cellulose fibers such as fluff pulp).
In reference to claim 8, Lenart discloses the claimed invention including:
the device comprising the thermal element (frozen water) [0004].
In reference to claims  11 and 21, Lenart discloses the claimed invention.
Lenart fails to explicitly disclose the envelope is configured such that a time to about 31 degrees C internal temperature of a shipping container containing the envelope having two pounds of dry ice disposed in the envelope when the shipping package is consistently exposed to about 40.6 degrees C is greater than 18 hours. However, it is noted that the limitations of claim 11 are simply statements of how the envelope is intended to be used without reciting any positively cited structure for performing the operation. Note that for claim 11, neither the shipping container nor the dry ice is positively cited structure. Accordingly, claim 11 is an envelope configured to so perform. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Each of the intended uses of the envelope do not structurally distinguish from the envelope of Lenart. Applicant does not disclose any structure more than an envelope with insulation for performing the function. Since Lenart discloses an envelope with insulation which is identical to applicant’s disclosed structure for performing the claimed function, it is assumed that Lenart is also capable of so performing. For example if the envelope of Lenart was placed in a shipping container with appropriate insulation and initial temperature of goods to be cooled, the envelope could perform as claimed.
In reference to claim 12, Lenart discloses the claimed invention.
Lenart fails to disclose the shipping container includes thermal insulation and/or an inner thermal reflective layer, wherein the time to about 31 degrees C is greater than 24 hour. It is noted that the limitations of claim 12 are simply statements of how the envelope is intended to be used without reciting any positively cited structure for performing the operation. Note that for claim 12, the shipping container is not positively cited structure and is simply a recitation of the environment in which the envelope is to be placed in use. Claim 12 is to a device, and not a device in combination with a shipping container. Claim 12 merely requires the device is configured to perform as claimed if placed in a shipping container. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. Each of the intended uses of the envelope do not structurally distinguish from the envelope of Lenart. Applicant does not disclose any structure more than an envelope with insulation for performing the function. Since Lenart discloses an envelope with insulation inside which is identical to applicant’s disclosed structure for performing the claimed function, it is assumed that Lenart is also capable of so performing. For example if the envelope of Lenart was placed in a shipping container with appropriate insulation and initial  temperature of goods to be cooled, the envelope could perform as claimed.
In reference to claim 13, Lenart discloses the claimed invention.
Lenart fails to explicitly disclose the shipping container having the envelope disposed therein. Note that the shipping container is not positively cited structure in the claim. Claim 13 is to a device, and not a device in combination with a shipping container. Claim 13 merely requires the device is configured to perform as claimed if placed in a shipping container.  Applicant does not disclose any structure more than an envelope with insulation inside of an insulated container for performing the function. Since Lenart discloses an envelope with insulation inside of an insulated container which is identical to applicant’s disclosed structure for performing the claimed function, it is assumed that Newman is also capable of so performing.
In reference to claims 24-26, Lenart discloses the claimed invention.
It is noted that claims 24-26 are all recitations of how the device is intended to perform that does not result in any positively cited structure. The structure disclosed by Applicant for performing the claimed functions are an envelope comprising insulation. Applicant does not disclose any further structure beyond the structure disclosed by Lenart for performing the claimed operation. Accordingly, since Lenart discloses all of the structure disclosed by Applicant for performing the claimed function, it is assumed the device of Lenart would also perform as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lenart in view of US 2017/0146276 to Newman, hereinafter referred to as Newman.
In reference to claim 9, Lenart and Newman discloses the claimed invention.
Lenart fails to disclose the thermal element is dry ice. However, Newman teaches that in the art of ice packs, that providing  (CO2 snow [0021]) is a material known to be suitable for use as a thermal element. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lenart such that the thermal element was dry ice, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.
In reference to claim 10, Lenart and Newman discloses the claimed invention.
Lenart as modified supra fails to disclose the envelope is configured to control a location of where sublimated gas escapes. However, Newman teaches that when using dry ice as a thermal element, it is known to provide the envelope to control a location of where sublimated gas escapes (via 54). This is strong evidence that modifying  as claimed would produce predictable result (e.g. vent sublimed CO2 such that there is greater heat transfer between  the cooled elements and the cold pack, and prevent a user from physically contacting the dry ice and being subjected to ice burn [0026-0027]).  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the envelope of Lenart by Newman such that the envelope is configured to control a location of where sublimated gas escapes (via vent holes) since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of venting sublimed CO2 such that there is greater heat transfer between  the cooled elements and the cold pack, and prevent a user from physically contacting the dry ice and being subjected to ice burn.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart as applied to claim 1 supra and in further view of US 6,128,915 to Wagner, hereinafter referred to as Wagner.
In reference to claim 22, Lenart and Wagner discloses the claimed invention.
Lenart fails to disclose comprising an R factor greater than about 0.001 ft2-oF-h/BTU and less than about 10 ft2-oF-h/BTU. Wagner teaches that in the art of insulated cooling packs (15) that it is known to provide the coolant pouch (15) with insulation such that the R factor of the insulation is 1.4 sq. ft .degree. F. hr/Btu, see column 2 lines 20-24.  Wagner disclose that this composition effectively insulates the coolant cells to slow the melting process, see column 2 lines 15-19. Accordingly, one skilled in the art would understand that providing a cooling pack with insulation having an R factor in the disclosed range would produce predictable results of slowing the melting process. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lenart by Wagner such that the insulation included an R factor greater than about 0.001 ft2-oF-h/BTU and less than about 10 ft2-oF-h/BTU, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded a predictable result of affecting the heat transfer characteristics of the device and slow the melting process.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lenart and Wagner as applied to claim 22 supra, in further view of Newman.
In reference to claim 23, Lenart, Wagner, and Newman discloses the claimed invention.
Lenart as modified supra fails disclose the thermal element is dry ice. However, Newman teaches that in the art of ice packs, that providing  (CO2 snow [0021]) is a material known to be suitable for use as a thermal element. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Lenart such that the thermal element was dry ice, since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination. See MPEP 2144.07.


Response to Arguments
Applicant's arguments filed July 20, 2022 have been fully considered but they are not persuasive. 
Applicant argues on page 5 of the response that Lenart discloses absorbent material not insulative matierial. This is not found persuasive. The absorbent material of Lenart is also insulative. See [0009] and [0040-0041] where Lenart discloses what the absorbent material is made from. Lenart discloses that material (22) is made from “the cellulosic fibers of the absorbent material 22 comprise fluff pulp, the fluff pulp can comprise, for example, southern softwood fluff pulp”. This disclosed material is a material that inherently provides insulation from heat transfer. See Applicant’s own specification where the insulating material can be fluff pulp (e.g., nonwoven cellulose fibers), or a fibrous material as the insulating  layer, cellulose fiber insulation, see page 6 lines 3-9 of Applicant’s originally filed specification. Since the absorbent material of Lenart is comprised of exactly the same material that Applicant defines as the insulation material, and the absorbent material of Lenart will inherently provide insulative properties, the absorbent material (22) of Lenart is reasonably considered insulating material as claimed and the rejection of claim 1 is proper and remain.
Applicant’s arguments with respect to the rejection of claims 1, 8-13, 21, and 24-26 under Newman have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113. The examiner can normally be reached Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSEY D BAUER/Primary Examiner, Art Unit 3763